

Exhibit 10.6


Performance Stock Unit Grant Certificate


Grant Date: XXX
Restriction Lapse Date: XXX
Value on Grant Date: XXX
Dividend Equivalents: XXX



1.  
PSU Grant. The Management Development and Compensation Committee (“Committee”)
of the Board of Directors of General Electric Company (“Company”) has granted
Performance Stock Units, from time and time with Dividend Equivalents as the
Committee may determine (“PSUs”) to the named individual (“Grantee”). Each PSU
entitles the Grantee to receive from the Company (i) one share of Company common
stock, par value $0.06 per share (“Common Stock”), for each PSU for which the
restrictions set forth in paragraph 3 lapse in accordance with their terms, and
(ii) cash payments based on dividends paid to shareholders as set forth in
paragraph 2, in accordance with the terms of this Grant, the GE 2007 Long Term
Incentive Plan (“Plan”), and any rules and procedures adopted by the Committee.




2.  
Dividend Equivalents. Until the Grantee’s employment with the Company is
terminated for any reason, or until such time as the following restrictions
lapse, whichever occurs first, the Company may pay the Grantee on a quarterly
basis a cash amount equal to the number of PSUs subject to restriction times the
per share quarterly dividend payments made to shareholders of the Company’s
Common Stock, with such payments to be made reasonably promptly after the
payment date of each quarterly dividend. Alternatively, the Company will
establish an amount to be paid to the Grantee (“Dividend Equivalent”) equal to
the number of PSUs subject to restriction times the per share quarterly dividend
payments made to shareholders of the Company’s Common Stock. The Company shall
accumulate Dividend Equivalents and will pay the Grantee a cash amount equal to
the Dividend Equivalents accumulated and unpaid as of the date that restrictions
lapse (without interest) reasonably promptly after such date. Notwithstanding
the foregoing, any accumulated and unpaid Dividend Equivalents attributable to
PSUs that are cancelled will not be paid and are immediately forfeited upon
cancellation of the PSUs. The determination regarding the form and type of
dividend equivalents will be made by the Committee at the time of grant.




3.  
Restrictions/Performance Goals. Restrictions on XX% of the PSUs shall lapse on
the Restriction Lapse Date if (i) the Grantee has been continuously employed by
the Company to such date and (ii) the Company’s Average Annual Total Shareowner
% Return (“TSR”) is equal to or exceeds the Average Annual Total Shareowner %
Return for the S&P 500 companies (“S&P 500 TSR”) for the XX-year period of
[START DATE] to [END DATE]. Restrictions on the other XX% of the PSUs shall
lapse on the Restriction Lapse Date if (i) the Grantee has been continuously
employed by the Company to such date and (ii) the Company’s average annual %
growth in Cash Flow from Operating Activities (“CFOA”), adjusted to exclude the
effect of unusual events, is equal to or exceeds XX% for the XX-year period of
[START DATE] to [END DATE]. Measurement of TSR and CFOA shall be determined in
accordance with the customary accounting and financial reporting practices
utilized by the Company according to Generally Accepted Accounting Principles
(GAAP). PSUs for which restrictions do not lapse in accordance with this
paragraph shall be immediately cancelled.




4.  
Alteration/Termination. The Company shall have the right at any time in its sole
discretion to amend, alter, suspend, discontinue or terminate any PSUs without
the consent of the Grantee.




5.  
Plan Terms. All terms used in this Grant have the same meaning as given such
terms in the Plan, a copy of which will be furnished upon request.




6.  
Entire Agreement. This Grant, the Plan, and the rules and procedures adopted by
the Committee, contain all of the provisions applicable to the PSUs and no other
statements, documents or practices may modify, waive or alter such provisions
unless expressly set forth in writing, signed by the Chairman of the Committee
and delivered to the Grantee.



This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.











